—Judgment, Supreme Court, New York County (Colleen McMahon, J.), rendered December 11, 1997, convicting defendant, after a jury trial, of criminal possession of a weapon in the second and third degrees, and sentencing him, as a second violent felony offender, to concurrent terms of 8 and 5 years, respectively, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence. There is no basis upon which to disturb the jury’s determinations concerning credibility. The credible evidence provided the jury with ample basis upon which to conclude that the presumption of unlawful intent contained in Penal Law § 265.15 (4) had not been rebutted.
*647To the extent that defendant is challenging the court’s response to a note from the deliberating jury, such challenge is unpreserved and we decline to review it in the interest of justice. Were we to review this claim, we would find that the note was a meaningful response to the jury’s inquiry.
We perceive no abuse of discretion in sentencing. Concur— Lerner, J. P., Andrias, Saxe, Buckley and Friedman, JJ.